Case 3:19-cr-00199-SRU Document 57-3 Filed 02/08/21 Page 1 of 6




               EXHIBIT                     C
     CA§a
                   Case  3:19-cr-00199-SRU Document
                   18W-600092EPIMDoDameneM25               57-3 Filed 02/08/21 Page 2 of 6
                                             Filed 06/05/14 Page 6'bó2813                                1


     D85QhocS


 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2   ------------------------------x
     UNITED STATES                     OF    AMERICA
 3
                                 v.                                           13    CR    21     (PAC)
 4
     BERTON HOCHFELD
 5
                                        Defendant
 6   ------------------------------x


 7                                                                            New    York,       N.Y.
                                                                              August        5,   2013
 8                                                                            4:45       p.m.

 9

     Before:
10
                                                    HON. PAUL A.       CROTTY
11                                                                            District           Judge

12
                                                           APPEARANCES
13
     PREET BRARARA
14          United States    Attorney   for the
            Southern  District     of New York
15   JILLIAN    B. BERMAN
            Assistant  United States      Attorney
16
     SERCARZ              &    RIOPELLE         LLP
17                Attorney             for     Defendant
     ROLAND            G.      RIOPELLE
18
     -also present-
19   MICHAEL HOWARD                     -
                                             FBI

20

21

22

23

24

25



                                            SOUTHERN DISTRICT        REPORTERS, P.C.
                                                           (212)   805-0300
           Case 3:19-cr-00199-SRU Document
     C&ase:131-8FdiKIIDDEdlŒACDdilucuened1GB5 IFilad1UND57/G57-3   Filed 02/08/21
                                                             IPage1¾adf2fl3   19                                                                                              Page 3 of 6
     D85QhocS


 1   decides           is      appropriate.                           I am aware                that          it         would             be    a    great

 2   boon        to    spare             me    incarceration.                             I    earnestly                   believe              that           the

 3   interest             of       all        concerned                would            be best            served                by giving               me         the

 4   opportunity                   to     repay           the         investors                as     rapidly                   as   possible                  by

 5   continuing                the        course           I have begun to                            take          since              I    confessed                 to

 6   this        conduct            back           in October                    2012.          Thank              you.

 7                        THE COURT:                      Thank          you,           Mr.     Hochfeld.

 8                        Anybody else                     want          to       say         anything?                    Mr.       Riopelle?

 9                        MR. RIOPELLE:                          I did            just         want        to       respond                 very        briefly

10   to     a    couple            of     points.                If      the           Court        were           to      place            Mr.       Hochfeld

11   on     probation,                   as    I    argue             for,        he will             be      closely                  supervised.                        I

12   would         advocate               home detention                          with         very        strict                financial

13   supervision.                        There           was     a     statement                made that                       he has           not      --
                                                                                                                                                                     may

14   not        have      overcome                 his     desire                for      material                 possessions.                         I think

15   the        fact      that           he has           agreed             to        sell     off        anything                    of       any real

16   value         that        he owned                  is pretty                good evidence                          that          he has

17   overcome             that           particular                   issue            in his         life.                And, your                  Honor,

18   with        that,         I     leave          it     to         the        Court.             Thank           you          for        hearing             me.

19                        THE COURT:                      All         right.              Well,         this              is     a     most          difficult

20   case,         and      I have             never            seen         so        many victim                  statements.

21   Mr.        Hochfeld             has many good                       friends               from        whom                he stole,              but       they

22   seem        to    be more                interested                 in maintaining                            the          friendship                and

23   keeping           Mr.         Hochfeld               at     work            so     they        can       get their                     money back.

24   So     they       have          mixed          motives,                 but,         as    I     say,              it's         an     unusual

25   circumstance                    when          you     have             so    many victims                      saying kind                        and


                                          SOUTHERN DISTRICT                               REPORTERS, P.C.
                                                                      (212)            805-0300
           Case 3:19-cr-00199-SRU
     CBase:131-amiKBUB3ŒACDdiëDeneml26285                                          Document     57-3
                                                                                   IHuntidBOGI/03L       Filed 02/08/21
                                                                                                   Pagje25mff2EL3   20  Page 4 of 6
     D85QhocS


 1   generous            things          about            the     person           who      put them in difficulty.
 2                        I have         gone           back      and looked                 at     the           Sentencing
 3   Guidelines                which      are           applicable                here.           As         I    indicated              to

 4   Ms.     Berman, I think                        they         lead        to    a    harsh           result.                  I also

 5   understand                that      Mr.        Riopelle             understands                    that           when       he made            a


 6   reference             to       before          Congress             started             fooling                  around with              the

 7   guidelines,                 which       they did,                  and       so     I've       gone              back to        the

 8   original             guidelines                for         crimes         like       this           for          frauds        and

 9   deceits,             the original                    guidelines                start          at        six,          not     seven.            And

10   where         the     dollar         amounts                are     greater             than            1.5       million           but       less

11   than      2.5 million,                    instead            of     adding,             as     we           did       now     16,      we would

12   add      12.

13                        So     the     way        I     calculate               the       guidelines,                     the     guidelines,

14   as     Mr.        Riopelle          agreed            with         me     before,             are           properly           calculated

15   28      and One.               I have          to     do     my     own        guideline                    calculation,                  and       I

16   start         with        28     and One.

17                        I've        used      the        original               guidelines                     so    that        the      offense

18   level         is     six,        and because                 it     is       more       than            1.5 million                 but       less

19   than         2.5 million,                 I'm        adding          12      to     get to              18.           Because          this

20   crime         involves            more         than         50     people           and because                       of

21   Mr.      Hochfeld's               prior            engagement and the prior                                       run-in         with         the

22   Securities                and Exchange Commission,                                     I'm      going             to        recognize           the

23   calculation                 of    two      additional                   offense              levels              is    appropriate.

24   That         is     two     because             the        offense            involved              a       violation            of       a   prior

25   special             condition             of       administrative                      order.                That is           from


                                       SOUTHERN DISTRICT                            REPORTERS, P.C.
                                                                 (212)            805-0300
          Case 3:19-cr-00199-SRU Document
     Cease:13ENdìŒIIE'IGMCDdilacueel26285                 57-3 Filed 02/08/21
                                          IFilhol16IWD51/B Pagge216eff2Il3 21                                                                                                Page 5 of 6
     D85QhocS


 1   January             2006.

 2                        The next                    offense             level          increases                  by four             because

 3   Mr.     Hochfeld                 was         an       investment                   advisor              or     person          associated

 4   with        an      investment                       advisor.              I think                   that's           double            counting              and

 5   I'm     not        going          to         do that.

 6                        So,         the         way       I    calculate                    the         guidelines               is        six        plus       12

 7   plus four                 for     22         minus          three.                 The offense                   level         is        19        and the

 8   Criminal             History                 Category                is      I.          At     19, the guidelines                                 call       for

 9   30     to     37     months.                     I    am    also          going           to         take      into          consideration

10   Mr.     Hochfeld's                    efforts               at       getting              the         money back               to        the

11   investors.                      I believe                  that,          as       3553         points           out,         this            is    a

12   serious             crime.                  There is             no       arguing that                        it's      not         a    serious

13   crime.

14                        I have                 to       promote respect                           for      the          law,     and        I believe

15   that        an      incarceratory                          sentence                is     necessary                   here to promote

16   respect             for         the         law,       to    provide                 just            punishment               for        the

17   offense.                  Even         if        Mr.       Hochfeld                does         not         need       deterrence,                      I

18   believe             that         others               similarly                   situated              do.           Stealing            money              is     a


19   temptation.                      People get                   the         word           that         because            they           make

20   restitution,                     they            make       good-faith                    attempts,                   this     will,               rather

21   than discouraging                                crime,          encourage                     people just because they
22   have        money          and         they're              around                money,             they       can         always            cooper          up

23   some        kind          of     excuse,               get       a    good lawyer                       like          Mr.     Riopelle,                     and

24   plead         for         mercy.                 But       I think                that         would          set      a very            dangerous

25   precedent                 for     the            criminal              justice                 system.


                                            SOUTHERN DISTRICT                             REPORTERS, P.C.
                                                                        (212)           805-0300
                  Case 3:19-cr-00199-SRU Document
     CBasê:13EkdüllIE1|GACDdiilacuamb2mB5
                                                       57-3 Filed 02/08/21
                                         FFilkeBURLEl/B Pagp2Fadf2Il3  22  Page 6 of 6
     D85QhocS


 1                       So    I    am     going         to    impose          an      incarceratory                     sentence               of

 2   two    years,            24    months.              I have          the      preliminary                 consent              order            and

 3   forfeiture               which Mr.            Riopelle              has      signed        and Mr.              Hochfeld              has

 4   signed.             So    I think            that        discharges the requirements                                      of        the

 5   32.2 Federal                  Rules of          Civil          Procedure.                Mr.        Hochfeld              certainly

 6   knows        about        the        forfeiture.                   I will         await        the       government's

 7   order        on     restitution.

 8                       I must           impose         a    special            assessment              of     $200.              I am

 9   going        to     impose           a term         of    supervised               release            of       three          years            on

10   each count               to    run      concurrently.                       The 24 month                 sentence               I    impose

11   for     incarceration                   is    on        Counts       One and Two,                    and those                sentences

12   are     to    run        concurrently,                   subject            to    the mandatory conditions,

13   except        the        drug testing                   condition            is    suspended,                  and       subject               to

14   the     standard              conditions                and the           following            special              conditions:

15                       Mr.       Hochfeld          is       to    provide the probation                                officer               with

16   access        to     any        requested financial                          information.                      He    is       not         to

17   open       up new         credit          charges             or    open         up additional                  lines           of

18   credit        without            the      approval             of     the        probation            officer             unless               he

19   is    in     compliance with                    installment                  payment schedule.

20                       He    is     to     submit           his       person,         residence,                  place           of

21   business,            vehicle            or     any       other        premises            to    search              on    the        basis

22   the     probation               officer         may have              a     reasonable               belief          that

23   contraband               or     evidence            of    a    violation            of     conditions                    of     release

24   may be found.                    The search               has       to      be conducted                  at    a reasonable

25   time       and      in    a     reasonable               manner.             Failure           to        submit          to     a     search


                                      SOUTHERN DISTRICT                          REPORTERS, P.C.
                                                              (212)        805-0300
